 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD, Page.hof 48

Southern District of Texes
FILED.

JUL 06 2021

b Cc S chikking | Nathan Ochsner, Clerk of Court

 

RECHTBANK DEN HAAG

Centrale Autoriteit als bedoeld in artikel 2 van het Verdrag inzake de verkrijging
van bewijs in het buitenland in burgerlijke en in handelszaken van 18 maart 1970
(Bewijsverdrag).

zaaknummer / rekestnummer: C/09/612820./ KG RK 21-631 _
Beslissing vanLh juni 2021

1. | Het verzoek en de beoordeling

De Centrale Autoriteit heeft kennis genomen van het verzoekschrift van The
United States District Court Southern District of Texas Houston Division dat aan
deze beslissing is gehecht en strekt tot het opvragen van bescheiden bij drie
rechtspersonen in verschillende arrondissementen. ,

Het verzoek voldoet aan de bepalingen van voormeld Bewijsverdrag.

Artikel 5 lid 2 van de Uitvoeringswet Bewijsverdrag bepaalt dat indien de Centrale -

autoriteit van oordeel is dat het verzoek voldoet aan de bepalingen van het verdrag,. ;

de rogatoire commissie wordt toegezonden aan de rechtbank binnen wier gebied de
_uitvoering moet geschieden. ,

Aangezien het verzoek in drie verschillende rechtsgebieden dient te worden
_ uitgevoerd is elk van de rechtbanken van deze rechtsgebieden overeenkomstig het

bepaalde in artikel 5 lid 2 van de Uitvoeringswet Bewijsverdrag bevoegd de .

rogatoire commissie in haar geheel uit te voeren. De Centrale Autoriteit zal het

verzoek ter volledige uitvoering toezenden aan de rechtbank Amsterdam.

Na uitvoering van de rogatoire commissie dient het proces-verbaal daarvan
overeenkomstig het bepaalde in artikel 14 van de Uitvoeringswet Bewijsverdrag te
worden gezonden aan de Centrale Autoriteit, Team Handel - Algemene Zaken, |
postbusnummer 20302, 2500 EH Den Haag. ‘

2. - De beslissing - 3

De Centrale Autoriteit draagt bijgevoegd verzoek ter verdere uitvoering over aan

C
_de rechtbank Amsterdam. a =

Deze beslissing is gegeven op @fjuni 2021 door mr. T.F. Hesselink.

 

Voor g95888/atschrift fe! rel! y

21 Jum 2p As

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 2 of 48

e

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 3 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in 1 TXSD Page 110 of 187 -

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF TEXAS .

 

. HOUSTON DIVISION
DISH NETWORK L.L.C., § - |
oo, § Civil Action No. 473 #2800859; ¢. Griffie ¢
Plaintiff, § , We OD:
§
V. §
§
DINESH VIGNESWARAN, d/b/a ChitramTV §
Canada and Chitram.ca, and DOES 1-10, §
individually and together d/b/a ChitramTV and §
Chitram.tv, §
. §
Defendants. §

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE —
PURSUANT TO THE.HAGUE CONVENTION ON THE TAKING OF
EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS _

IDENTITY AND ADDRESS OF THE APPLICANT:

District Court Judge So
United States District Court, Southern District of Texas
515 Rusk Ave.
Houston, TX 77002

USA

CENTRAL AUTHORITY OF THE RECEIVING STATE:

Central Authority of the Netherlands

The District Court in the Hague (Rechtbank Den Haag)
Team Adminstratie Civiel — Algemene Zaken

Postbus 20302 ,

2500 EH THE HAGUE

Netherlands

In conformity with Article 3 of the Hague Convention on the Taking of Evidence Abroad
in Civil or Commercial Matters (hereinafter referred to as “Hague Convention No. 20”), the .
undersigned District Court Judge has the honor and judicial authority to submit this request on

behalf of Plaintiff in the above-titled action. .

 
 

r

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD_ Page 4 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 111 of 187

The United States District Court for the Southern District of Texas presents its compliments
to the judicial authorities of the Netherlands and requests international judicial assistance to obtain

evidence to be used in a civil proceeding before this Court in this action. .

In accordance with Article 9 of Hague Convention No. 20, this Court requests.the assistance .

of the Courts of the Netherlands to compel the below-named entity to submit the requested evidence

| (described in Exhibit A) to an appropriately designated authority for the Netherlands for subsequent

return to this court for examination in this case.

 

PLAINTIFF | DEFENDANTS

 

DISH Network L.L.C. ._ | DINESH VIGNESWARAN, d/b/a ChitramTV

9601 South Meridian Boulevard Canada and Chitram.ca, and DOES 1-10,

Englewood, Colorado 80112 oO , individually and together d/b/a ChitramTV and
° . | Chitram.tv,

Plaintiffs Legal Representatives
Stephen M. Ferguson

Joseph H. Boyle :
HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA

Telephone: (713) 343-0478
Facsimile: (713) 758-0146
stephen.ferguson@hnbllic.com
joe.boyle@hnbilc.com

Defendants’ Legal Representatives:
Unknown. Defendants have not made an appearance.

 

 

 

 

REPRESENTATIVE DESIGNATED TO ACT ON BEHALF OF THIS COURT IN
RELATION TO THIS REQUEST:

_It is requested that should contact or correspondence be required in relation to this request,
the following individual is appointed in this matter for that purpose:

~ Stephen M. Ferguson
HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940
Houston, TX 77024
USA
Telephone: (713) 343-0478
Facsimile: (713) 758-0146

. stephen.ferguson@hnbllc.com

 

 
 

Case 4:21-cv-00859 -Document 19 Filed on 07/06/21 in TXSD Page 5 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 112 of 187

ENTITY FROM WHOM EVIDENCE IS REQUESTED:

-Novogara BV

Kingsfordweb 151

1043 GR Amsterdam
‘Netherlands

Phone Number: +31 202613481
Email: support@novogara. com

RELEVANCE- CONNECTION TO REQUEST:

| This Court respectfully requests that the Courts of the Netherlands appoint 2 an appropriate
judicial authority i in the Netherlands to preside over this request and compel the above-named entity
to provide the evidence described in Exhibit A, which is relevant to Plaintiffs case. Novogara BV
shall be permitted to have counsel present.

_ Novogara BV is a business entity, operating and doing business in the Netherlands, and | in
possession of the requested evidence and information.

SUBJECT MATTER AND RELATIVITY OF THIS REQUEST:

| Plaintiff, DISH Network L.L.C. (“DISH”) has filed claims in this Court against Dinesh
Vigneswaran, ‘d/b/a. ChitramTV Canada’ and - Chitram.ca (“Vigneswaran”) and Does 1-10,
"individually and together d/b/a ChitramTV and Chitram.tv (collectively, “Chitram” and with:
Vigneswaran, “Defendants”) for direct and contributory copyright infringement. DISH asserts that
Chitram transmitted television channels that are exclusively licensed to DISH in the United States
(“Protected Channels”) on Defendants’ ChitramTV service (the ‘ ‘Chitram Service”).

Defendants distribute, sell, and promote Chitram set-top boxes and Chitram Subscriptions —
to customers in the United States (“Chitram Users’ ’) to be used to receive Defendants’. -Chitram
Service. Chitram Users can receive unauthorized access to the Protected Channels by using
~ Chitram set-top boxes and Subscription Renewals. |

_Novogara BV is believed to provide internet services and lease servers that are controlled,
paid for, or used to transmit the Protected Channels. to Chitram Users. Notices of copyright

infringement were sent to Novogara BV identifying the IP of the server that was being used to

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 6 of 48

Case 4:21-cv-00859 Document 4-6 Filed.on 03/16/21 in TXSD Page 113 of 187

transmit the Protected Channels to Chitram Users. The identity of the persons or entities that leased
the server is relevant to liability and necessary to uncover Chitrams’ true identities. |
In view of the foregoing, it is therefore requested, in the interest of justice, that the

appropriate judicial authority of the Netherlands issue an order, in accordance with Articles 9 and

10 of Hague Convention No. 20 and the laws and procedures of the Courts of the Netherlands, .

summoning Novogara BV to produce an appropriate representative to provide the requested

evidence (described in Exhibit A) to the appropriate authority for the Netherlands, to be ultimately
‘returned to this Court for use at trial in this case. ,
SPECIFIC REQUESTS: |

1. It is requested that should any portion of this request be denied, on legal grounds,
that such denial not affect the remainder of this request. In accordance with Article 13 of Hague
Convention No. 20, it is further requested that the above-designated representative, and this Court,
be immediately informed of any such refusal and the associated legal grounds..

2, It is requested that the judicial authorities of the Netherlands issue an order for the
requested documents (attached as Exhibit A) to be produced as quickly as possible.

3, In accordance with Article 9 of Hague Convention No. 20, it is requested that the
appropriate authority in the Netherlands provide to this Court, as soon as convenient, all information
regarding decisions made relating to the acquisition of evidence from Novogara BV. -

4, It is requested that any documents and evidence produced be properly sealed and
authenticated by the appropriate authority for, and in accordance with the laws of, the Netherlands

-and returned to this Court for examination and use in this case. | |

Any costs associated with acquisition, production, authentication or return of this evidence

shall be the responsibility of the Plaintiff in this matter and said costs shall be reimbursed upon.

request to Plaintiffs legal representatives. |
When required, the below-signed judicial authority shall provide reciprocal assistance, such

as requested herein, to the appropriate judicial authorities of the Netherlands.

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 7 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 114 of 187

WITNESS, the undersigned District Court udge f for the United States District Court for the |

Southern District of Texas, this__dayof li 1 2021.

. - oA,
District Court Judge .
United States District Court, Southern District of Texas
515 Rusk Ave. -

Houston, TX 77002
USA

 

   

OF COURT).
f

IFY ATTES “7
fortes
By. + We

 
 

Case 4:21-cv-00859 Document 19 Filed on-07/06/21 in TXSD Page 8 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 115 of 187

UNITED STATES DISTRICT COURT
* SOUTHERN DISTRICT OF TEXAS ©

HOUSTON DIVISION
DISH NETWORK L.L.C., § .
; -§ Civil Action No. 4:21-cv-859
Plaintiff, § |
: §
v. §
| | §
‘DINESH. VIGNESWARAN, d/b/a ChitramTV § _ -
Canada and Chitram.ca, and DOES 1-10, §
individually and together d/b/a ChitramTV and §
Chitram.tv, §
§
Defendants. §
EXHIBIT A

Definitions Applicable To Document Requests
“Customer” means the persons or entities responsible for IP 185.216.140.82 from March
12, 2019 through April 23, 2019.
Document Requests
ae Documents sufficient to identify the full name and contact information (including
telephone number, street address, and email address) for each Customer.
2. Documents sufficient to identify each product and service that you licensed, sold,
or provided to each Customer, including all IP addresses assigned to each Customer. :
3. Documents sufficient to identify the IP address of any origin server associated with
each Customer.
4. _ Documents submitted to you to create or make changes to each account associated
- with each Customer.
5. Account statements for each account associated with each Customer.

6. Payment records for each account associated with each Customer.

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD_ Page 9 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD . Page 116 of 187 ©

7. ‘Communications that you sent to or received from each Customer, such as account

set-up correspondence and support tickets.

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 10 of 48 . |

Zaak 4:21-cv-00858 Document 9 Ingediend op 01-04-21 bij TXSD Pagina 8 van 76

Zaak 4:21-cv -00859 Document 4-6 - __Ingediend op 16 -03-21 bij TXSD Pagina 110 van 187

UNITED STATES DISTRICT COURT
VAN HET ZUIDELIJKE DISTRICT VAN TEXAS
HOUSTON DIVISTE

- DISH NETWORK L.L.C., Civiele Zaak nr. 4:21-cv-859 _
Eiser, ,

VS.

DINESH VIGNESWARAN, hodn ChitramTV

Canada en Chitram.ca en DOES 1-10,

_zowel individueel als gezamenlijk hodn ChitramTV alsook
Chitram.tv
Verweerders

VERZOEK OM INTERNATIONALE RECHTSHULP UIT HOOFDE VAN HET VERDRAG

VAN DEN HAAG INZAKE DE VERKRIJGING VAN BEWIS,
IN HET BUITENLAND IN BURGERLIJKE EN HANDELSZAKEN.

IDENTITEIT EN ADRES VAN DE AANVRAGER
RECHTER VAN DE RECHTBANK

United States District Court

yan het Zuidelijke District van Texas

315 Rusk Ave.

Houston, TX 77002

VSA

CENTRALE AUTORITEIT VAN DE ONTVANGENDE STAAT
Nederlandse Centrale Autoriteit

Rechtbank Den Haag

Team Administratie Civiel — Algemene Zaken

Postbus 20302

2300 EH DEN HAAG

Nederland

Overeenkomstig Artikel 3 van het Verdrag van Den Haag inzake de verkrijging van bewijs in het
buitenland in burgerlijke en handelszaken (hierna Haags Verdrag nr. 20 genoemd) heeft de ondergetekende
. Rechtbank Rechter de eer en de rechterlijke autoriteit deze aanvraag namens de etser in de bovengenoemde
zaak in te dienen . ‘
 

"Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 11 of 48

Zaak 4:21-cv-00859 Document 9

Zaak 4:21-cv-00859 . Document 4-6

Ingediend op 01-04-21 bij TXSD |

Pagina 9 van 76

Ingediend op 16 -03-21 bij TXSD Pagina 111 van 187

De United States District Court van het Zuidelijke District van Texas biedt haar
complimenten aan de Nederlandse rechtelijke autoriteiten en vraagt in deze. procedure internationale
rechtshulp om bewijsmateriaal te verkrijgen dat zal worden gebruikt in een civiele zaak voor dit Hof.

Overeenkomstig artikel 9 van Haags Verdrag nr. 20 verzoekt dit Hof de Nederlandse
rechtbanken om de ondergenoemde entiteit te dwingen om het gevraagde bewijsmateriaal (beschreven

in bewijsstuk A) aan een naar behoren aangewezen Nederlandse autoriteit voor te leggen voor verdere ©

onderzoek door deze rechtbank in deze zaak,

 

Ejiser

Verweerders

 

DISH Netwerk L.L.C.
9601 South Meridian Boulevard
Engelwood, Colorado 80112

Wettelijke vertegenwoordigers vi van eisers
Stephen M. Ferguson

Joseph H. Boyle

HAGAN NOLL & BOYLE, ELC
820 Gessner, Suite 940°

Houston, TX 77024

VSA

Telefoon: (713) 343-0478

| Facsimile: (713) 758-0146
stephen.ferguson@hnbllc.com
joe.boyle<@hnbilc.com

 

‘zowel individueel als  gezamenlijk hodn

 

DINESH VIGNESWARAN, hodn ChitramTV
Canada en Chitram.ca en DOES 1-10, -

ChitramTV alsook Chitram.tv

Wettelijke vertegemvoordigers van verweerders
Onbekend. De verveerders zijn niet verschijnen.

 

 

VERTEGENWOORDIGER DIE JS AANGEWEZEN OM NAMENS DEZE RECHTBANK
OP TE TREDEN MET BETREKKING TOT DIT VERZOEK:

Indien contact of correspondentie vereist is met betrekking tot dit v erzoek, wordt verzocht, de
volgende persoon in deze zaak voor dat doel te benoemen

. Stephen M. Ferguson

HAGAN NOLL & BOYLE, LLC °

820 Gessner, Suite 940
Houston. TX

77024 .

VSA

Telefoon: (713) 343-0478
Facsimile: (713) 758-0146
stephen.ferguson@hnblic.com

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 12 of 48

Zaak 4:21-cy-00859 Document 9 ‘Iingediend op 01-04-21 bij TASD Pagina 11 van 76

Zaak 4:24 ~cv-00859 Document 4-6 Ingediend op 16 -03-21 bij TXSD Pagina 113 van 187

ENTITEIT VAN WIE BEWIJS WORDT GEVRAAGD:

Novogara BV -
- Kingsfordweb
1043 GR Amsterdam
Nederland
Telefoonnummer:+3 1202613481
E-mail: support@novogara.com

RELEVANTE CONNECTIE OM TE VERZOEKEN:

Dit Hof vraagt de Nederlandse rechtbanken met respect om een geschikte rechterlijke autoriteit in Nederland
aan te wijzen om dit verzoek voor te zitteri en de bovengenoemde entiteit te dwingen om het bewijsmateriaal
zoals beschreven, dat relevant is voor de zaak van eisers, te leveren, ,

Novogara B.V. mag juridische hulp aanwezig hebben.
‘Novogara B.V. is een zakelijke entiteit, handelend in Nederland en in het bezit van het gevraagde

bewijs en informatie.

ONDERWERP EN RELATIVITEIT VAN DIT VERZOEK:

Eiser, DISH Network.L.L.C. ("DISH") heeft bij dit Hof vorderingen ingediend tegen Dinesh
Vigneswaran, hodn ChitramTV Canada en Chitram.ca ("Vigneswaran'") en DOES 1-10, zowel individueel als
gezamenlik hodn ChitramTV alsook Chitram.tv (gezamenlyk "Chitram" en met Vigneswaran,
"Verweerders") voor directe en bijdragende inbreuk op het auteursrecht. —

DISH beweert dat Chitram televisiekanalen die exclusief in licentie zijn gegeven aan DISH in de
Verenigde Staten ("Beschermde kanalen") op de ChitramTV-service van de verweerders heeft uitgezonden
(de “Chitram-service").

De verweerders verspreiden, verkopen en promoten Chitram set-top boxen en Chitram-abonnementen aan
klanten in de Verenigde Staten ("Chitram -gebruikers") om de Chitram-service van verweerders te ontvangen.
Chitram-gebruikers krijgen onbevoegde toegang tot de beveiligde kanalen met behulp van Chitram set-top
boxen en abonnementsverlengingen.

Novogara B.V. wordt verondersteld internetdiensten en lease servers te leveren, die worden beheerd, betaald
of gebruikt bij het verzenden van de Beschermde Kanalen naar Chitram-gebruikers.

Een kennisgeving van schending van het auteursrecht die het [P-adres van de server die werd gebruikt om de

Beschermde kanalen naar Chitram-gebruikers te verzenden identificeren werd verzonden naar Novogara
B.V.

De identiteit van de personen of entiteiten die dé server hebben geleased. is relevant voor aansprakelijkheid

>
3

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 13 of 48

Zaak 4:21-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD Pagina 11 van 76
Zaak 4:21 —cv-00859 Document 4-6 Ingediend op 16 -03-21 bij TXSD Pagina 1 13van 187
en noodzakelijk ‘om de ware identiteit-van Chitram te openbaren

Gelet oP het voorgaande wordt er in het belang van de rechtspraak gevraagd dat

. de bevoegde rechterlijke Nederlandse autoriteit overeenkomstig de artikelen 9 en 10 van Haags Verdrag, nr. 20

en de wetten en procedures van de Nederlandse rechtbanken,

een bevel uitvaardigt waarbij Novogara B.V. een geschikte vertegenwoordiger moet opleveren die het
gevraagde bewijsmateriaal (omschreven in bewijsstuk A) aan de bevoegde Nederlandse autoriteit zal
voorleggen om het uiteindelijk aan dit Hof te retoumeeren voor gebriik bij het proces in deze zaak.

SPECIFIEKE VERZOEKEN:

1. Indiem enig deel van dit verzoek op rechtsgronden wordt afgewezen, wordt gevraagd dat een

dergelijke weigering geen inyloed heeft op de rest van dit verzoek. Overeenkomstig artikel
~~ 13> van Haags Verdrag nr. 20 wordt er -voorts gevraagd dat . de bovengenoemde.

vertegenwoordiger en dit Hof onmiddellijk in kennis worden gesteld van een dergelijke
weigering en de daarmee samenhangende rechtsgronden. |

2. Erwordt gevraagd dat de Nederlandse rechterlijke autoriteiten een bevel -uitvaardigen om de
gevraagde documenten (bygevoegd als bewijsstuk A) zo snel mogelijk te verstrekken.

3. Overeenkomstig artikel 9 van Haags Verdrag nr. 20 wordt de bevoegde Nederlandse
autoriteit verzocht zo snel mogeliyk alle informatie te verstrekt over beslissingen die zijn

- genomen met betrekking tot het verkrijgen yan bewijsmateriaal van Novogara B.V.

4. Er wordt gevraagd dat alle gevraagde documenten en bewij zen naar behoren worden verzegeld
en gewaarmerkt door de bevoegde Nederlandse autoriteit en in overeenstemming met de
Nederlandse wetgeving en aan dit Hof worden geretourneerd voor gebruik by het proces in

deze zaak.

Alle Kosten in verband met de verwerving, productie, authenticatie of retournering van dit
bew ijsmateriaal vallen onder de verantwoordelijkheid van de eiser in deze zaak ¢ en deze kosten
‘worden op verzoek terugbetaald ‘aan wettelijke vertegenwoordigers van de eisers.

Indien nodig verleent de ondergetekende rechterlijke autoriteit wederkerige bijstand aan de

bevoegde rechterlijke Nederlandse autoriteiten, zoals hierin wordt gevraagd.

 
 

 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 14 of 48

Zaak 4:21-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD = Pagina 12 van 76

. Zaak 4:21-cv-00859 Document 4-6 ingediend op 16 -03-21 bij TXSD Pagina 114 van 187

GETUIGE, de ondergetekende Rechter van de Rechtbank voor de United States District Court
van het Zuidelijke District Van Texas, | april 2021.

‘Rechter van de ANY , :
Rechtbank ,

‘United States
District Court

- van het Zuidelijke
District van Texas

‘515 Rusk Ave.

‘ Houston, TX 77002

‘VSA

(SEAL OF COURT)

an
 

a

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 15 of 48

Zaak 4:21-cv-00858 Document 9 Ingediend op 04-04-27 bij TXSD Pagina 14 van 76
Zaak 4:21-cv-00859 Document 4-6: , Ingediend op 16 -03-21 bij TXSD Pagina 116 van 187

UNITED STATES DISTRICT COURT |
VAN HET ZUIDELUKE DISTRICT VAN TEXAS
HOUSTON DIVISIE

DISH NETWORK L.L.C.,, . Civiele Zaak nr. 4:21-cv-859
-Eiser,

VS.

‘DINESH VIGNESWARAN, hodn ChitramTV

Canada.en Chitram.ca en DOES 1-10,

zowel individueel als gezamenlijk hodn ChitramTV alsook
Chitram.tv

Verweerders °

BEWIJSSTUK A

 

"Klant": de personen of entiteiten die verantwoordelijk zijn voor IP 185.216.140.82 van 12 maart
2019 tot en met 23 april 2019.

Documen aanvrag n

Documenten die voldoende zijn om de volledige naam en contactgegevens (inclusief

telefoonniummer, straatadres ene-m ailadres) voor elke klant te identificeren.

Docimenten die voldoende zijn om elk product en elke dienst te identificeren- die u aan elke klant

hebt gelicentieerd, verkocht of verstrekt, inclusief alle IP-adressen die aan elke klant zijn ,

toegewezen.

Documenten die voldoende zijn om het IP-adres te identificeren van elke origin server die aan elke
klant is verboriden. | |

Documenten die aan u zijn yoorgelegd om wij zigingen aan te brengen in elk account dat aan elke

klant is verbonden. .

Rekeningafschriften voor elke rekening die aan elke klant is verbonden.

Betalingsgegevens voor elke rekening die aan elke klant is verbonden |

 
 

 

 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 16 of 48

Zaak 4:21-cv-00859 = Document 9 Ingediend op 01-04-21 bij TASD Pagina 14 van 76

Zaak 4:21-cv-00859 ~ Document 4-6 . .  Ingediend op 16 -03-21 bij TXSD .Pagina 116 van 187

Communicatie die u naar elke klant hebt verzonden of van elke klant hebt ontvangen, zoals correspondentie

over het instellen van accounts en support tickets.
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 17 of 48

 

 

 

 

 

   

Jay
ranslations

iceerde Yertaling -

 

ss

I My Ee oe eat, Us
e Be 2. . a
th the BE

  

Louis Pieter Van ‘Eeden
Vertaler

Vertaald document: A copy of a Request for International Judicial Assistance
pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil and
Commercial Matters, filed by Dish Network L.L.C against DINESH VIGNESWARAN,
d/b/a ChitramTV Canada and Chitram.ca, and DOES 1-10, individually and together ©
d/b/a ChitramTV and Chitram.tv, issued by the United States District Court Southern

District of Texas, Houston Division on April 2, 2021

Als vertaler voor Day Translations, Inc. verklaar ik,Louis Pieter Van Eeden, dat ik een

tweetalig vertaler ben met diepgaande kennis van de Nederlandse en Engelse taal. Ik.

heb het bijgevoegde document naar mijn beste vermogen vertaald van het Engels
naar het Nederlands en de Nederlandse tekst is naar eer en geweten een nauwkeurige
en waarheidsgetrouwe . vertaling van het originele document.

Getekend op 8 april 2021

 

Louis Pieter Van Eeden

Professioneel vertaler voor Day Translations, Inc.

 
   

     

American —
Translators
— Association

# 243874

ng

 

 

  
    

iLact@dayvtranslations.com i ww

 

 

 
 

‘Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 18 of 48

 

 

 

 

 

 

 

EY en gat 8 EE on gh OC gars oy ce PL nen

 

Louis Pieter Van Eeden
Translator

Translated document: A copy of a Request for International Judicial Assistance
pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil and
Commercial Matters, filed by Dish Network L.L.C against DINESH VIGNESWARAN,
d/b/a ChitramTV Canada and Chitram.ca, and DOES 1-10, individually and together
d/b/a ChitramTV and Chitram.tv, issued by the United States District Court Southern
District of Texas, Houston Division on April 2, 2021

As a translator for Day Translations, Inc., I], Louis Pieter Van Eeden, declare that | am
a bilingual translator who is thoroughly familiar with the English and Dutch languages.
| have translated the attached document to the best of my knowledge from English

- into Dutch and the Dutch text is an accurate and true translation of the original

document presented to the best of my knowledge and belief. |

Signed on April 8, 2021

 

Louis Pieter Van Eeden

Professional Translator for Day Translations, Inc.

 

       
  
  

     
 

a ey

can

  
  
 

   

Ameri

   

Translators European Union
Association of Associations .
#243874 © - of Translation Companies

    

aviransh

 

 

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 19 of 48.

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 102 of 187 .-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION
DISH NETWORK L.L.C., § : |
§ Civil Action No. 4:21-cv-859
Plaintiff, §
§
Vv. §
§
DINESH VIGNESWARAN, d/b/a ChitramTV §
Canada and Chitram.ca, and DOES 1-10, §
individually and together d/b/a ChitramTV and §
Chitram.tv, §
Defendants. , §

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE.
PURSUANT TO THE HAGUE CONVENTION ON THE TAKING OF
EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

IDENTITY AND ADDRESS OF THE APPLICANT:

_ District Court Judge

United States District Court, Southern District of Texas
~515 Rusk Ave.

Houston, TX 77002

USA

CENTRAL AUTHORITY OF- THE RECEIVING STATE:

Central Authority of the Netherlands

The District Court in the Hague (Rechtbank Den Haag)
Team Adminstratie Civiel - Algemene Zaken

Postbus 20302.

2500 EH THE HAGUE

Netherlands

In conformity with Article 3 of the Hague Convention on the Taking of Evidence Abroad
in Civil or Commercial Matters (hereinafter referred to as “Hague Convention No. 20”), the
undersigned District Court Judge has the honor and judicial authority to submit this request on

behalf of Plaintiff in the above- titled action.

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 20 of 48 ,

Case 4:21-cv-00859 Document 4-6 Filed-on 03/16/21 in TXSD Page 103 of 187

The United States District Court for the Southern District of Texas presents its compliments

to the judicial authorities of the Netherlands and requests international judicial assistance to obtain

“evidence to be used in a civil proceeding before this Court in this action.

In accordance with Article 9 of Hague Convention No. 20, this Court requests the assistance
of the Courts of the Netherlands to compel the below-named entity to submit the requested evidence

(described i in Exhibit A) to an appropriately designated authority for the Netherlands for subsequent

return to this court for examination in this case.

 

PLAINTIFF

DEFENDANTS

 

DISH Network L.L.C.
9601 South Meridian Boulevard
Englewood, Colorado 80112

Plaintiff's Legal Representatives
Stephen M. Ferguson

Joseph H. Boyle
HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA ©
| Telephone: (713) 343- 0478
Facsimile: (713) 758-0146
' -| stephen.ferguson@hnblle.com
joe.boyle@hnbllc.com

 

 

DINESH VIGNESWARAN, d/b/a ChitramTV
Canada and Chitram.ca, and DOES 1-10,
individually and together d/b/a ChitramTV and
Chitram.tv,

Defendants’ Legal Representatives

.| Unknown. Defendants have not made an appearance.

§

 

 

REPRESENTATIVE DESIGNATED TO ACT ON BEHALF OF THIS COURT IN

RELATION TO THIS REQUEST:

It is requested that should contact or correspondence be required in relation to this request,

the following individual is appointed in this matter for that purpose:

Stephen M. Ferguson

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA
Telephone: (713) 343-0478
Facsimile: (713) 758-0146 ©
stephen.ferguson@hnbllc.com

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 21 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 104 of 187

ENTITY FROM WHOM EVIDENCE IS REQUESTED:

DaNet Service B.V.
Luzernestraat 27

2153 GM

Nieuw-Vennep

Netherlands

Phone Number: +31 252684900
Email: abuse@fiberring.com

_ RELEVANCE-CONNECTION TO REQUEST:

This Court respectfully requests that the Courts of the Netherlands appoint an appropriate

“judicial authority in the Netherlands to preside over this request and compel the above-named entity

to provide the evidence described in Exhibit A, which is relevant to Plaintiff's case. .DaNet Service

B.V. shall be permitted to have counsel present.

DaNet Service B.V. ‘is a business entity, operating and doing business in the Netherlands,

- and in possession of the requested evidence and information.
SUBJECT MATTER AND RELATIVITY OF THIS REQUEST:

Plaintiff, DISH Network L.L.C. (“DISH”) has filed claims in this Court against Dinesh
Vigneswaran, d/b/a _ChitramTV Canada and Chitram.ca (“Vigneswaran”) and Does 1-10,
| individually and together d/b/a ChitramTV and Chitram.tv (collectively, “Chitram” and with

_ Vigneswaran, “Defendants”) for direct and contributory copyright infringement. DISH asserts that

Chitram transmitted-television channels that are exclusively licensed to DISH in the United States.

(“Protected Channels”) on Defendants’ ChitramTV service (the “Chitram Service”).

Defendants distribute, sell, and promote Chitram set-top boxes and Chitram Subscriptions

to customers in the United States (“Chitram Users”) to be used to receive Defendants’ Chitram
Service. Chitram Users can receive unauthorized access to the Protected Channels by using
- Chitram set-top boxes and Subscription Renewals. |

DaNet Service B.V. is believed to provide internet services and lease servers that are
, controlled, paid for, or used to transmit the Protected Channels to Chitram Users. A notice of
copyright infringement was sent to DaNet Service B.V. identifying the IP of the server that was
being used to transmit the Protected Channels to Chitram Users. The: identity of the persons or

3 +

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 22 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 105 of 187

_ entities that leased the server is relevant.to liability and necessary to uncover Chitrams’ true

identities.

In view of the foregoing, it is.therefore requested, in the. interest of justice, that the
appropriate judicial authority of the Netherlands issue an order, in accordance with Articles 9 and
10 of Hague Convention No. 20 and the laws and procedures of the Courts of the Netherlands,
summoning DaNet Service B.V. to produce an appropriate representative to provide the requested

evidence (described in Exhibit A) to the appropriate authority for the Netherlands, to be ultimately

-returned to this Court for use at trial in this case.

SPECIFIC REQUESTS:

l. It is requested that should any portion of this request be denied, on legal grounds,
that such denial not affect the remainder of this request. In accordance with Article 13 of Hague
Convention No. 20, it is further requested that the above-desi gnated representative, and this Court,
be immediately informed of any such refusal and the associated legal grounds. :

2. It is requested that the judicial authorities of the Netherlands issue an order for the

requested documents (attached as Exhibit A) to be produced as quickly as possible.

3. In accordance with Article 9 of Hague Convention No. 20, it is requested that the

appropriate authority in the Netherlands provide to this Court, as soon as convenient, all information
regarding decisions made relating to the acquisition of evidence from DaNet Service B.V.

4. It is requested that any documents and evidence produced be properly sealed and
authenticated by the appropriate authority for, and in accordance with the laws of, the Netherlands
and returned to this Court for examination and use in this case.

Any costs associated with acquisition, production, authentication or return of this evidence
shall be the responsibility of the Plaintiff in this matter and said costs shall be reimbursed upon
request to Plaintiff's legal representatives. | |

When required, the below-signed judicial authority shall provide reciprocal assistance, such

as requested herein, to the appropriate judicial authorities of the Netherlands.

 
Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 23 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 106 of 187

!

WITNESS, the undersigned District Court J udge for the United States District Court for the

Southern District of Texas, this day of Api uh \_, 2021.

District Court Judge \)
United States District Court, Sduthern District of Texas ©
515 Rusk Ave. :

Houston, TX. 77002
USA

 

(SEAL OF COURT)

 

 

 

 
 

 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 24 of 48 .

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 107 of 187

'. UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
DISH NETWORK L.L.C., §.
-§ . Civil Action No. 4:21-cv-859
Plaintiff, § ,
§
v. -.§
— §
DINESH VIGNESWARAN, d/b/a ChitramTV §
Canada and Chitram.ca, and DOES 1-10,-.—- §
individually and together d/b/a ChitramTV and §
Chitram.ty, §
. §
Defendants. §
| EXHIBIT A.

Definitions Applicable To Document Requests
“Customer” means the persons or entities responsible for IP 87.255.35.151 on October 13,

2018.

Document Req uests
l.. Documents sufficient to identify the full name and contact information (including
telephone number, street address, and email address) for each Customer.
2. Documents sufficient to identify each product and service that you licensed, soll,
or provided to each Customer, including all IP addresses assigned to each Customer,
3. Documents sufficient to identify the IP address of any origin server associated with

each Customer.

4. Documents submitted to you to create or make changes to each account associated

with each Customer.
5. Account statements for each account associated with each Customer.

6. Payment records for each account associated with each Customer.

 
 

_ Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 25 of 48 -

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD. Page 108 of 187

7. Communications that you sent to or received from each Customer, such as account

set-up correspondence and support tickets.

 
 

 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 26 of 48 ,

Zaak 4:21-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD Pagina 2 van 76

Zaak 4:21-cv -00859 Document 4-6 -Ingediend op 16 -03-21 bij TXSD Pagina 103 van 187

United States District Court
van het Zuidelijke District van Texas

GEREGISTREERD
maandag 02 april 2021
Nathan Ochsner, klerk

, UNITED STATES DISTRICT COURT
VAN HET ZUIDELIJKE DISTRICT VAN TEXAS

HOUSTON DIVISIE
DISH NETWORK LLC, ¢ Civiele Zaak nr, 4:21-cv-859
Eiser, S°
DINESH VIGNESWARAN, hodn ChitramTV §
Canada en Chitram.ca en DOES 1-10, §
zowel individueel als gezamenlijk hodn ChitramTV alsook 8
Chitram.tv :

Verweerders.

VERZOEK OM INTERNATIONALE RECHTSHULP UIT HOOFDE VAN HET
- VERDRAG VAN DEN HAAG INZAKE DE VERKRIJGING VAN BEWUJS
IN HET BUITENLAND IN BURGERLIJKE EN HANDELSZAKEN

IDENTITEIT EN ADRES VAN DE AANVRAGER
RECHTER VAN DE RECHTBANK

United States District Court

van het Zuidelijke District van Texas

315 Rusk Ave.

Houston, TX 77002

VSA

CENTRALE AUTORITEIT VAN DE ONTVANGENDE STAAT
Nederlandse Centrale Autoriteit ,

Rechtbank Den Haag -

Team -Administratie Civiel - Algemene Zaken

Postbus 20302

2500 EH DEN HAAG

Nederland ©

Overeenkomstig Artikel 3 van het Verdrag van Den Haag .inzake de verknjging van bewijs in het
buitenland in burgerlijke en handelszaken (hierna Haags Verdrag nr. 20 genoemd) heeft de ondergetekende
Rechter van de Rechtbank de eer en de rechterlijke autoriteit deze aanvraag namens de eiser in de
bovengenoemide zaak in te dienen

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 27 of 48

Zaak 4:24-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD Pagina 3 van 76

Zaak 4:21—cv -00859 Document 4-6 . Ingediend op 16 -03-21 bij TXSD Pagina 103 van 187

De United States District Court van het Zuidelijke District van Texas biedt haar complimenten aan de
Nederlandse rechtelijke autoriteiten en vraagt in deze procedure internationale: rechtshulp om ‘bewijsmateriaal
te verkrij gen dat.zal worden gebruikt in een civiele zaak voor dit Hof. ,

Overeenkomstig artikel 9 van Haags Verdrag nr. 20 verzoekt dit Hof de Nederlandse rechtbanken om
de ondergenoemde entiteit te dwingen om het gevraagde bewijsmateriaal (beschreven in bewijsstuk A) aan .
een naar behoren aangewezen Nederlandse autoriteit voor te le ggen voor verdere onderzoek door deze
rechtbank in deze zaak.

 

 

EISER VERWEERDE
DISH Netwerk L.L.C. DINESH VIGNESWARAN, hodn ChitramTV
9601 South Meridian Boulevard: mo Canada en Chitram.ca en DOES 1-10,
Engelivood, Colorado 80112 . zowel individueel als gezamenlijk hodn

ChitramTV alsook Chitram.ty

Wettelijke vertegenwoordigers van eisers
. | Stephen.M. Ferguson

.| Joseph H. Boyle ,
HAGAN NOLL & BOYLE, LLC
‘| 820 Gessner, Suite 940
Houston, TX 77024
VSA
Telefoon: (713) 343-0478
Eacsimile: (713) 758-0146
stephen.ferguson@hnbllc.com °
joe. boyle<@hnblic.com

Wettelijke vertegenwoordigers van verweerders
Onbekend. De verweerders zijn niet verschijnen.

 

 

 

 

VERTEGENWOORDIGER DIE IS AANGEWEZEN OM. NAMENS DEZE RECHTBANK OP TE
TREDEN MET BETREKKING TOT DIT VERZOEK:

Indien contact of correspondentie vereist is met betrekking tot dit verzoek, wordt verzocht, de
volgende persoon in deze zaak voor dat doel te benoemen:

Stephen M. Ferguson

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940.

Houston, TX 77024

VSA ,

Telefoon: (713) 343-0478
Facsimile: (713) 758-0146 |
stephen. ferguson@bnbllc.com

wo

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 28 of 48

Zaak 4:21-cv-00859 Document 9 ingediend op 01-04-21 bij TXSD Pagina 4 van 76

Zaak 4:21 -cv-00859 Document 4-6 ‘Ingediend op 16-03-21 bij TXSD Pagina 106 van 187

ENTITEIT VAN WIE BEWIJS WORDT GEVRAAGD:

DaNet Service B.V.
- Luzemestraat 26
2153 GM
Nieww-Vennep
Nederland
Telefoonnummer:+3 1252684900
E-mail: abuse@fiberring.com

RELEVANTE CONNECTIE OM TE VERZOEKEN:

Dit Hof vraagt de Nederlandse rechtbanken met respect om een geschikte rechterlijke autoriteit in Nederland
aan te wijzen om dit verzoek voor te zitten en de bovengenoemde entiteit te dwingen om het bewijsmateriaal
zoals beschreven, dat relevant | is voor de zaak van eisers, te leveren,

DaNet-service B.V mag juridische hulp aanwezig hebben. -
DaNet Service B.V. is een zakelijke entiteit, handelend in Nederland en in het bezit van het gevraagde

bewijs en informatie.

ONDERWERP EN RELATIVITEIT VAN DIT VERZOEK:

Eiser, DISH Network L.L.C. ("DISH") heeft bij dit Hof vorderingen ingediend tegen Dinesh
Vigneswaran, hodn ChitramTV. Canada en Chitram.ca ("Vigneswaran") en DOES 1-10, zowel individueel als
gezamenlijk hodn ChitramTV alsook Chitram.tv (gezamenlyk "Chitram” en met Vigneswaran,
"Verweerders”) voor directe en bijdragende inbreuk op het auteursrecht.

DISH beweert dat Chitram televisiekanalen die exclusief in licentie zijn gegeven aan DISH in de
Verenigde Staten ( '‘Beschermde kanalen") op de ChitramTV- -service van 1 de verweerders heeft uitgezonden
(de "Chitram-service").

De verweerders verspreiden, verkopen en promoten Chitram set-top boxen en Chitram-abonnementen aan
klanten in de Verenigde Staten ("Chitram-gebruikers") om de Chitram-service van verweerders te ontvangen.
Chitram-gebruikers krijgen onbevoegde toegang tot de beveiligde kanalen met behulp van Chitram set-top
boxen en abonnementsverlengingen.

DaNet Service B.V. wordt verondersteld internetdiensten en lease servers te leveren, die worden beheerd,
betaald of gebruikt bij het-verzenden van de Beschermde Kanalen naar Chitram-gebrnikers.

~ Een kennisgeving van schending van het auteursrecht, die-het IP-adres van de server die werd gebruikt om de
Beschermde kanalen naar Chitram-gebruikers te verzenden identificeren, werd verzonden naar DaNet Service

B.V.

De identiteit van de pérsonen of entiteiten die de server hebben geleased, is relevant voor aansprakelijkheid-
en noodzakelijk om de ware identiteit van Chitram te openbaren

 
 

‘Case 4:21-cV-00859 Document.19 Filed on 07/06/21 in TXSD Page 29 of 48

Zaak 4:21-cv-00858 = Document9 =. ~—_—Ingediend op 01-04-21 bij TXSD Pagina 5 van 76

Zaak 4:21-cv-00859 —= Document 4-6 Ingediend op 16-03-21 bi) TXSD Pagina 106 van 187

Gelet op het voorgaande wordt er in het belang van de rechtspraak gevraagd dat

de bevoegde rechterlijke Nederlandse autoriteit overeenkomstig de artikelen 9 en 10 van Haags Verdrag nr. 20
en de wetten en procedures van de Nederlandse rechtbanken,

eer bevel uitvaardigt waarbij DaNet Service B.V. een geschikte vertegenwoordiger moet opleveren die het
gevraagde bewijsmateriaal (omschreven in bewijsstuk A) aan de bevoegde Nederlandse autoriteit_ zal
voorleggen om het uitemdelijk aan dit Hof te retourneeren voor gebruik bij het proces in deze zaak.

SPECIFIEKE VERZOEKEN:.

1 Indien enig deel van dit verzoek op rechtsgronden wordt afgewezen, wordt gevraagd dat een
dergelijke weigering geen invtoed heeft op de rest van dit verzock. Overeenkomstig artikel 13
van Haags Verdrag nr. 20 wordt er voorts gevraagd dat de boy engenoemde vertegenwoordiger en
dit Hof onmiddellijk in kennis worden gesteld’ van een dergelijke weigering en de daarmee
samenhangende rechtsgronden.

2. Er wordt gevraagd dat de Nederlandse rechterlijke autoriteiten een bevel uitvaardigen

-om de gevraagde documenten (bijgevoegd als bew nysstuk A) zo snel mogelijk te verstrekken.

3. Overeenkomstig artikel 9 van Haags Verdrag nr. 20 wordt de bevoegde
Nederlandse autoriteit verzocht zo snel mogelijk alle informatie te verstrekt over beslissingen
die zijn genomen met betrekking tot het verkrijgen van bewismateriaal van DaNet Service B.V.

4. Er wordt gevraagd dat alle gevraagde documenten en bewijzen naar behoren worden
verzegeld en gewaarmerkt door de bevoegde Nederlandse autoriteit en in overeenstemming met de
Nederlandse wetgeving en aan dit Hof worden geretourneerd voor gebruik bij het proces in deze

zaak..

Alle kosten in verband met de verwerving, productie, authenticatie of retoumering: van
dit bewijsmateriaal vallen onder de verantwoordelijkheid van de eiser in deze zaak en deze
kosten worden op verzoek terugbetaald aan wettelijke vertegenwoordigers van de eisers. -

Indien nodig verleent de ondergetekende rechterlijke autoriteit wederkerige bijstand aan de

bevoegde rechterlijke Nederlandse autoriteiten, zoals hierin wordt gevraagd.

 
 

‘Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 30 of 48 |

Zaak 4:21-cv-00859

Zaak 4:21-cv-00859

Document 9 ingediend op 01-04-21 bij) TASD Pagina 6 van 76

Document 4-6 Ingediend op 16 -03-21 bij TXSD Pagina 107. van 187

GETUIGE, de ondergetekende 1 Rechter van de Rechtbank voor de United States District Court
van het Zuidelijke District Van Texas, | apn 2021.

(SEAL OF COURT)

ese

-Rechter van de \\
Rechtbank °
‘United States
District Court:
van het Zuidelijke
District van Texas
‘315 Rusk Ave.
- Houston, TX 77002
“VSA

 

 
 

On

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 31 of 48

_ £aak 4:21-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD Pagina 7 van 76

Zaak 4:21 — cv -00859 . Document 4-6 ingediend op 16 -03-21 bij TXSD Pagina 109 van 187

| UNITED STATES DISTRICT COURT. |
VAN HET ZUIDELIKE DISTRICT VAN TEXAS
HOUSTON DIVISIE

DISH NETWORK L.L.C., _ | Civiele Zaak nr. 4:21-cv-859
Elser, - oo

VS.

DINESH VIGNESWARAN, hodn ChitramTV-
Canada en Chitram.ca en DOES 1-10,

_ zowel individueel als gezamenlijk hodn ChitramTV alsook

Chitram.tv
Verweerders

 

- "Klant": de personen of entiteiten die verantwoordelijk zijn voor IP 87.255.35.151 op 13 oktober
* 2018.

Documentaanyragen
Documenten. die voldoende zijn om de volledige naam en contactgegevens (inclusief
telefoonnummer, straatadres en e-mailadres) voor elke klant te identificeren.

Documenten die voldoende zijn om elk product en elke dienst te identificeren: die u aan elke klant

. hebt gelicentieerd, verkocht of verstrekt, inclusief alle IP-adressen die aan elke klant zn

toegewezen.

Documenten die voldoende zijn om het [P-adres te identificeren van elke origin server die aan elke

klant is verbonden.
Documenten die aan u zijn voorgelegd om wijzigingen aan te brengen in elk account dat aan elke
klant is verbonden.

Rekeningafschriften voor elke rekening die aan elke klant is verbonden.

Betalingsgegevens voor elke rekening dié aan elke klant is verbonden

 
 

 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 32 of 48

Zaak 4:21-cv-00859 Document 9 ingediend op 01-04-21 bl] TXSD Pagina 8 van 76

. Zaak 4:21 — cv -00859 Document 4-6 Ingediend op 16 -03-21 bij TASD , Pagina 409 van 187

Communicatie die u naar elke klant hebt verzonden of van elke klant hebt ontvangen, zoals correspondentie

over het instellen van accounts en support tickets.
Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 33 of 48

 

 

 

Day

Translations.

 

Gecerti ficeerde Vertaling

 

. Louis Pieter Van Eeden
Vertaler

Vertaald document: A copy of a Request for International Judicial Assistance
pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil and
Commercial Matters, filed by Dish Network L.L.C against DINESH VIGNESWARAN,
d/b/a ChitramTV Canada and Chitram.ca, and DOES 1-10, individually and together

' d/b/a ChitramTV and Chitram.tv, issued by the United States District Court Southern
District of Texas, Houston Division on April 2, 2021

Als vertaler voor Day Translations, Inc. verklaar ik,Louis Pieter Van Eeden, dat ik een
tweetalig vertaler ben met diepgaande kennis van de Nederlandse en Engelse taal. Ik
heb het bijgevoegde document naar mijn beste vermogen vertaald van het Engels —
naar het Nederlands en de Nederlandse tekst is naar eer en geweten een nauwkeurige
en waarheidsgetrouwe vertaling: van het originele document.

Getekend op 8 april 2021

 

Louis Pieter Van Eeden

Professioneel vertaler voor Day Translations, Inc.

 

   

American
Translators
-Association

# 243874

  

European Union
of Assaciations
off Translation Companies

ASSOCIATION
TRANSLATION COMPANIES

   

       

www. daytrar AS. COR}

 

 
Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD_ Page 34 of 48 |

 

 

 

 

 

 

 

 

Louis Pieter Van Eeden
Translator

Translated document: A copy of.a Request for International Judicial Assistance
pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil and

' Commercial Matters, filed by Dish Network L.L.C against DINESH VIGNESWARAN,
d/b/a ChitramTV Canada and Chitram.ca, and DOES 1-10, individually and together
d/b/a ChitramTV and Chitram.tv, issued by the United States District Court Southern
‘District of Texas, Houston Division on April 2, 2021

As a translator for Day Translations, Inc., 1, Louis Pieter Van Eeden, declare that | am

a bilingual translator who is thoroughly familiar with the English and Dutch languages.
| have translated the attached document to the best of my knowledge from English
into Dutch and the Dutch text is an accurate and true translation of the original
document presented to the best of my knowledge and belief.

Signed on April 8, 2021

  

Louis Pieter Van Eeden

Professional Translator for Day Translations, Inc.

 

American
Transiotors
Association

# 243874

 

of Translati ion Companies

 

   

 

 

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD. Page 35 of 48

Case 4:21-cv-00859 Document 4-6 ‘Filed on 03/16/21 in TXSD Page 118 of 187

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

. - HOUSTON DIVISION
DISH NETWORK L.L.C., §
. oe § Civil Action No. 4:21-cv-859
"Plaintiff, § : cicimben
§ PeKOmMEN by o.,
| Vy. § 1 Ges
. ; / . oot § : : . 1
DINESH.VIGNESWARAN, d/b/a ChitramTV § TF ARR ony
Canada and Chitram.ca, and DOES 1-10, § nBNEd
_individually and together d/b/a ChitramTV and §
_Chitram.tv, §
. §
Defendants. , §

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
PURSUANT TO THE HAGUE CONVENTION ON THE TAKING OF
EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

IDENTITY AND ADDRESS OF THE APPLICANT:

District Court Judge .
United States District Court, Southern District of Texas
515 Rusk Ave.
_ Houston, TX 77002
USA

CENTRAL AUTHORITY OF THE RECEIVING STATE:

’ Central Authority of the Netherlands
The District Court in the Hague (Rechtbank Den Haag)
_ Team Adminstratie Civiel - Algemene Zaken
. Postbus 20302 -
2500 EH THE HAGUE
. Netherlands

_ - In conformity with Article 3 of the Hague Convention ‘on the Taking of Evidence Abroad
in Civil.or Commercial Matters (hereinafter referred to as “Hague Convention No: 20”), the
undersigned District Court Judge has the honor and Judicial authority to submit this request on

behalf of Plaintiff in the above-titled action.

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 36 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 119 of 187

The United States District Court for the Southern District of Texas presents its compliments

to the judicial authorities of the Netherlands and requests international judicial assistance to obtain

‘

evidence to be used in a civil proceeding before this Court in this action.

In accordance with Article 9 of Hague Convention No. 20, this Court requests the assistance

of the Courts of the Netherlands to compel the below-named entity to submit the requested evidence

(described in Exhibit A) to an appropriately designated authority for the Netherlands for subsequent

return to this court for examination in this case.

 

PLAINTIFF

DEFENDANTS

 

DISH Network L.L.C.
9601 South Meridian Boulevard
Englewood, Colorado 80112 |

Plaintiff’s Legal Representatives
Stephen M. Ferguson
Joseph H. Boyle

HAGAN NOLL & BOYLE, LLC ¢
820 Gessner, Suite 940

Houston, TX 77024

USA

Telephone: (713) 343-0478 —
Facsimile: (713) 758-0146
stephen.ferguson@hnbllc.com _
joe.boyle@hnbilc.com

 

 

DINESH VIGNESWARAN, d/b/a ChitramTV
Canada and Chitram.ca, and DOES 1-10,
individually and together d/b/a ChitramTV and
Chitram.tv,

Defendants’ Legal Representatives
Unknown. Defendants have not made an appearance.

 

 

_ REPRESENTATIVE DESIGNATED TO ACT ON BEHALF OF THIS COURT IN

RELATION TO THIS REQUEST:

It is requested that should contact or correspondence be required in relation to this request,

the following individual is appointed in this matter for that purpose:

Stephen M. F erguson

HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940

Houston, TX 77024

USA

Telephone: (713) 343-0478
Facsimile: (713) 758-0146
stephen.ferguson@hnbllc.com

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 37 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 120 of 187 .

ENTITY FROM WHOM EVIDENCE IS REQUESTED:

Serverius Holding B.V.

De Linge 26

8253 PJ Dronten

Netherlands
Phone Number: +31 887378374 ©
Email: ripe@serverius.net

RELEVANCE-CONNECTION TO REQUEST:

This Court respectfully requests that the Courts of the Netherlands appoint an appropriate
judicial authority in the Netherlands to preside over this request and compe! the above-named entity
“to provide the evidence described in Exhibit A, which is relevant to Plaintiff's case. Serverius .
Holding B.V. shall be. permitted to have counsel present.
| Serverius Holding B.V. is a: business entity, operating and | doing business in the
Netherlands, and in possession of the requested evidence-and information.
SUBJECT MATTER AND RELATIVITY OF THIS REQUEST:
Plaintiff, DISH Network L.L.C. (“DISH”) has filed claims in this Court against Dinesh
Vigneswaran, d/b/a ChitramTV Canada and Chitram.ca (“Vigneswaran”) and Does 1-10,
individually and together d/b/a ChitramTV and Chitram.tv (collectively, “Chitram” and with
Vigneswaran, “Defendants”) for direct and contributory copyright infringement. DISH asserts that -
, Chitram transmitted television channels that are exclusively licensed to DISH in the United States
(“Protected Channels”) on Defendants’ ChitramTV service (the “Chitram Service”). |
| Defendants distribute, sell, and promote Chitram set-top boxes and Chitram Subscriptions
to customers in the United States (“Chitram Users’) to be used to receive Defendants’ Chitram
_ Service. Chitram Users can receive unauthorized access to the Protected Channels by using
Chitram set-top boxes and Subscription Renewals. - |
Serverius Holding B.V. is believed to provide web hosting services for ns2.thulsi.net, which
is used in the course of transmitting the Protected Channels to Chitram Users. The identity of the
persons or entities that received these services is relevant to liability and necessary to uncover

Chitrams’ true identities.

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 38 of 48

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 121 of 187 |

In view of the foregoing, it is therefore requested, in the interest of justice, that the

appropriate judicial authority of the Netherlands issue an order, in accordance with Articles 9 and

10 of Hague Convention No. 20 and the laws and procedures of the Courts of the Netherlands,
summoning Serverius Holding B.V. to produce an appropriate representative to provide the
requested evidence (described in Exhibit A) to the appropriate authority for the Netherlands, to be
ultimately returned to this Court for use at trial in this case. |
SPECIFIC REQUESTS: |

| 1. It is requested that should any portion of this request be denied, on legal grounds,

that such denial not affect the remainder of this request. In accordance with Article 13 of Hague

_Convention No. 20, it is further requested that the above-designated representative, and this Court,

be immediately informed of any such refusal and the associated legal grounds.

2. It is requested that the judicial authorities of the Netherlands issue an order for the
requested documents (attached as Exhibit A) to be produced as quickly as possible. |

3. ‘In accordance with Article 9 of Hague Convention No. 20, it is requested that the
appropriate authority in the Netherlands provide to this Court, as soon as convenient, all information
regarding decisions nade relating to the acquisition of evidence from Serverius Holding B.V.

4, It is requested that any documents and evidence produced be properly sealed and
authenticated by the appropriate authority for, and in accordance with the laws of, the Netherlands
and returned to this Court for examination and use in this case.

Any costs associated with acquisition, production, authentication or return of this evidence

shall be the responsibility of the Plaintiff in this matter and said costs shall be reimbursed upon

- request to Plaintiff's legal representatives.

When required, the below-signed judicial authority shall provide reciprocal assistance, such

as requested herein, to the appropriate judicial authorities of the Netherlands:

 
Case. 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 39 of 48 .

Case 4:21-cv-00859, Document 4-6 Filed on 03/16/21 in TXSD Page 122 of 187 _

WITNESS, the undersigned District Court J udge for the United States District Court for the

Southern District of Texas, this day of Ay rn \, 2021.
mt I {——
District Court ae

United States District Court, Southern District of Texas
515 Rusk Ave.

Houston, TX 77002

USA

 

/\ (SEAL OF COURT) |.»

 

 

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 40 of 48 |

Case 4:21-cv-00859 Document 4-6 Filed on 03/16/21 in TXSD Page 123 of 187

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
DISH NETWORK L.L.C., 5 7
§ Civil Action No. 4:21-cv-859
Plaintiff, §
; §
Vv. §
/ 8
DINESH VIGNESWARAN, d/b/a ChitramTV §
Canada and Chitram.ca, and DOES 1-10, §
individually and together d/b/a ChitramTV and §
Chitram.tv, §
. ;
Defendants. §
| EXHIBIT A

Definitions Applicable To Document Requests
- “Customer” means the persons or entities responsible for the subdomain ns2.thulsi.net. -
Document Requests
1. Documents sufficient to identify the full name and contact information (including
telephone number, street address, and email address) for each Customer.
2. Documents sufficient to identify each product and service that you licensed, sold,
or provided to each Customer, including all IP addresses assigned to each Customer.
3, Documents sufficient to identify the IP address of any origin server associated with

each Customer.

4, Documents submitted to you to create or make changes to each account associated

with each Customer.

5. Account statements for each account associated with each Customer.
6. . Payment records for each account associated with each Customer.
7. Communications that you sent to or received from each Customer, such as account

set-up correspondence and support tickets.

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 41.0f 48

 

  

 

 

 

 

 

 

Getceri

 

Louis Pieter Van Eeden
Vertaler

Vertaald document: A. copy of a Request for International Judicial Assistance

pursuant to the Hague Convention on-the Taking of Evidence Abroad in Civil. and
Commercial Matters, filed by Dish Network L.L.C against DINESH VIGNESWARAN,
d/b/a ChitramTV Canada and Chitram.ca, and DOES 1-10, individually and together
d/b/a ChitramTV and Chitram.tv, issued by the United States District Court Southern
District of Texas, Houston Division on April 2, 2021

7

Als vertaler voor Day Translations, Inc. verklaar ik,Louis Pieter. Van Eeden, dat ik een
tweetalig vertaler ben met diepgaande kennis van de Nederlandse en Engelse taal. Ik —
heb het bijgevoegde document naar mijn beste vermogen vertaald van het Engels

_riaar het Nederlands en de Nederlandse tekst is naar eer en geweten een nauwkeurige

en waarheidsgetrouwe vertaling. van het originele document.

Getekend op 8 april 2021

 

Louis Pieter Van Eeden
Professioneel vertaler voor Day Translations, Inc. -

\

 

 

        

, eames ES,
American E UATC
Translators European Uni
Association of Associations :
’ of Translation Cempanies

# 243874

   
 

Fax: 1-BOO- 856-2759

  
 

 

edaytranslations.com | www.dayt iabions.com.

 

 

 

 

 

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 42 of 48

 

 

 

 

 

Day a
Translations

€

Transiation

ied

 

¥ #S
reliog fp
BALE

  

Louis Pieter Van Eeden
Translator

Translated document: A copy of a Request for International Judicial Assistance
pursuant to the Hague Convention on the Taking of Evidence Abroad in Civil and
Commercial Matters, filed by Dish Network L.L.C against DINESH VIGNESWARAN,
d/b/a ChitramTV Canada and Chitram.ca, and DOES 1-10, individually and together
d/b/a ChitramTV and Chitram.tv, issued by the United States District Court Southern

District of Texas, Houston Division on April 2, 2021

As a translator for Day Translations, Inc., |, Louis Pieter Van Eeden, declare that | am
a bilingual translator who is thoroughly familiar with the English and Dutch languages.
| have translated the attached document to the best of my knowledge from English
into Dutch and the Dutch text is an accurate and true translation of the original
document presented to the best of my knowledge and belief.

Signed on April 8, 2021

 

Louis Pieter Van Eeden

Professional Translator for Day Translations, Inc.

 

 

 
      

wre

       

    

merican
Translators a SSOCIATION OF European Union
Association TRANSL PANIES ._ of Associations /
REESE: of Translation Companies

# 243874

 

 
   

i weayw, dayvtranslations. com

 

 

 

 

 

 

 
 

e

Case 4:21-cv-00859 Document 19 Filed on'07/06/21 in TXSD -Page 43 of 48

Zaak 4:21 -cv-00859 - Document 9 Ingediend op 01-04-21 bij TXSD” - Pagina 15 van 76

Zaak 4:21 — cv -00859 Document 4-6  _—_Ingediend op 16 -03-21 bij TXSD Pagina 117 van 187

UNITED STATES DISTRICT COURT
_ VAN HET ZUIDELIJKE DISTRICT VAN TEXAS
HOUSTON DIVISIE

DISH NETWORK LLC, ; co Civiele Zaak nr. 4:21-cv-859
Elser, :

VS.

- DINESH VIGNESWARAN, hodn ChitramTV

Canada en Chitram.ca en DOES 1-10,
zowel individueel als gezamenlijk hodn Chitram TV alsook
Chitram.tv

.Verweerders

VERZOEK OM INTERNATIONALE RECHTSHULP UIT HOOFDE VAN HET VERDRAG
. VAN DEN HAAG INZAKE DE VERKRIJGING VAN BEWIJJS
IN HET BUITENLAND IN BURGERLIJKE EN HANDELSZAKEN.

IDENTITEIT EN ADRES VAN DE AANVRAGER ©
RECHTER VAN DE RECHTBANK ~

United States District Court

van het Zuidelijke District van ‘Texas

515 Rusk Ave.

Houston, TX 77002

VSA

CENTRALE AUTORITEIT VAN DE ONTVANGENDE STAAT
Nederlandse Centrale Autoriteit

Rechtbank Den Haag,

.Teain Administratie Civiel — Algemene Zaken

Postbus 20302

2500 EH DEN HAAG

Nederland

Overeenkomstig Artikel 3 van het Verdrag van Den Haag inzake de verkrijging van bewijs in het.

~ buitenland in burgerlijke en handelszaken (hierna Haags Verdrag nr. 20 genoemd) heeft-de ondergetekende

' Rechtbank Rechter de eer en de rechterlijke autoriteit deze aanvraag namens de eiser in de bov engenoemde zaak
in te dienen

 
 

 

 

Case 4:21-cv-00859. Document 19 Filed on 07/06/21 in TXSD Page 44 of 48 |

Zaak 4:21-cv-00859 Document 9 . Ingediend op 01-04-21 bij TXSD Pagina 16 van 76

Zaak 4:21-cv -00859 Document 4-6 Ingediend op 16 -03-21 bij TXSD ’ Pagina 118 van 187

De United States District Court van het Zuidelijke District van Texas biedt haar complimenten aan de
Nederlandse rechtelijke autoriteiten en vraagt in deze procedure internationale rechtshulp om bewijsmateriaal te
verkrijgen dat zal worden gebmiikt in een civiele zaak voor dit Hof.

Overeenkomstig artikel 9 van Haags Verdrag nr. 20 verzoekt dit Hof de Nederlandse rechtbanken om de
ondergenoemde entiteit te dwingen om het gevraagde bewljsmateriaal (beschreven in bewljsstuk A) aan cen naar
behoren aangewezen Nederlandse autoriteit voor te leggen voor verdere onderzoek door deze rechtbank in deze

zaak.

 

 

Kiser Verweerders
DISH Netwerk L.L.C. : DINESH VIGNESWARAN, hodn ChitramTV
9601-South Meridian Boulevard Canada en Chitram.ca en DOES 1-10,
Engelwood. Colorado 80112 zowel individuee] als  gezamenlijk  hodn
oO 2 e

ChitramTV alsook Chitram.ty
Wettelijhe vertegenwoordigers van eisers
Stephen M. Ferguson |
Joseph H. Boyle
HAGAN NOLL & BOYLE, LLC
820 Gessner, Suite 940
Houston, TX 77024
VSA
Telefoon: (713) 343-0478 -

Facsimile: (713) 758-0146
stephen.ferguson@hnblic.com
joe.boyle<@hnblic.com

Wettelijke vertegenwoordigers van verweéerders
Onbekend. De verweerders zijn niet verschijnen.

 

 

 

 

VERTEGENWOORDIGER DIE IS AANGEWEZEN OM NAMENS DEZE RECHTBANK OP TE
TREDEN MET BETREKKING TOT DIT VERZOEK:

Indien contact of correspondentie vereist is met betrekking tot dit verzoek, wordt verzocht, de volgende
persoon in deze zaak voor dat doel te benoemen

Stephen M. Ferguson ~

HAGAN NOLL & BOYLE, LLC

820 Gessner, Suite 940

Houston, TX 77024

VSA

Telefoon: (713) 343-0478

Facsimile: (713) 7 758-0146 stephen. ferguson@hnbllc. com

A

 

 
 

Case 4:21-cv-00859 Document 19° Filed on 07/06/21 in TXSD Page 45 of 48

Zaak 4:21-cv-00859 Decument 9. Ingediend op 01-04-21 bij TXSD_ Pagina 18 van 76

Zaak.4:21 — cv -00859 Document 4-6 - Ingediend op 16 -03-21 bij TXSD Pagina 120 van 187

ENTITEIT VAN WIE BEWIJS WORDT GEVRAAGD:

Serverius Holding B.V.

‘De Linge 26

8253 PJ Dronten Nederland
Telefoonnummer:+31 887378374
E-mail: mpe@serverius.net

RELEVANTE CONNECTIE OM TE VERZOEKEN:

- Dit Hof vraagt de Nederlandse rechtbanken met respect om eén geschikte rechterlijke autoriteit in Nederland
aan te wijzen om dit verzoek voor te zitten en de bovengenoemde entiteit te dwingen om het bewijsmateriaal
zoals beschreven, dat relevant is voor de zaak van eisers, te leveren,

Serverius Holding B.V. mag juridische hulp aanwezig hebben.
~ Serverius Holding B.V. is cen zakelijke entiteit, handelend in Nederland en in het bezit van het

gevraagde bewljs en informatie.

- ONDERWERP EN RELATIVITEIT VAN DIT VERZOEK:

Eiser, DISH Netw ork L.L.C. ("DISH") heeft bij dit Hof v orderingen ingediend tegen Dinesh
Vigneswaran, hodn ChitramTV Canada en Chitram.ca ("Vigneswaran") en DOES 1-10, zowel individueel als
gezamenliyk hodn ChitramTV alsook Chitram.tv (gezamenlyk "Chitram" en met Vigneswaran,
"Verweerders") voor directe en bijdragende inbreuk op het auteursrecht-

_ DISH beweert dat Chitram televisiekanalen die exclusief in licentie zijn gegeven aan DISH in de. Verenigde
Staten ("Beschermde kanalen”) op de ChitramTV-service van de verweerders heeft uitgezonden (de
"Chitram-service").

. De verweerders verspreiden, verkopen en promoten Chitram set-top boxen en Chitram-abonnementen aan
klanten in de Verenigde Staten (“Chitram-gebruikers") om de Chitram-service van verweerders te ontvangen.

’ Chitram-gebruikers knjgen onbevoegde toegang tot de beveiligde kanalen met behulp van Chitram set-top’
boxen en abonnementsverlengingen. -

Serverius Holding B.V.wordt verondersteld Ww sebhostingdiensten te leveren aan ns2.thulsi-net, die w orden
gebruikt by het verzenden van de beschermde kanalen 1 naar Chitram - gebruikers.

De identiteit van de personen of entiteiten die deze diensten hebben ontvangen, is relevant voor
aansprakelijkheid en noodzakelijk om de ware identiteit van Chitram te openbaren.
Gelet op het voorgaande wordt er in het belang van de rechtspraak gevraagd dat

. de bevoegde rechterlijke Nederlandse autoriteit overeenkomstig de artikelen 9 en 10 van Haags Verdrag nr. 20
en de wetten en procedures van de Nederlandse rechtbanken,

5

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 46 of 48

Zaak 4:21-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD - Pagina 18.van 76
Zaak 4:21 — cv -00859 Document 4-6 Ingediend op 16. -03-21 bij TXSD Pagina 120 van 187

een bevel uitvaardigt waarbij Serverius Holding B.V. een geschikte vertezenwoordiger moet opleveren die het
gevraagde bewijsmateriaal (omschreven in bewijsstuk A) aan de bevoegde Nederlandse autoriteit zal
voorleggen om het uiteindelijk aan dit Hof te retourneeren voor gebruik bij het proces.in deze zaak.

1. Indien enig deel van dit verzoek op rechtsgronden wordt afgewezen, wordt gevraagd dat een .
. dergelijke weigering geen invloed heeft op de rest van dit verzoek. Overeenkomstig artikel
13 van Haags Verdrag nr. 20. wordt er voorts gevraagd dat de bovengenoemde
vertegenwoordiger en’ dit Hof onmiddellijk in kennis worden gesteld van een dergelijke
weigering en de daarmee saenhangende rechtsgronden.

2. Er wordt gevraagd dat de Nederlandse rechterlijke autoriteiten cen bevel uitvaardigen om de
| gevraagde documenten (bijgevoegd als bewijsstuk A) zo snel.mogelijk te verstrekken.

3. Overeenkomstig artikel 9 van Haags Verdrag nr. 20 wordt de bevoegde Nederlandse
autoriteit verzocht zo snel mogelijk alle informatie te verstrekt over beslissingen die zyn
genomen met betrekking tot het verknijgen van bewijsmateriaal van Serverius Holding
BY. |

_ 4. Erwordt gevraagd dat alle gevraagde documenten en bewij zen naar behoren worden verzegeld
en gewaarmerkt door de bevoegde Nederlandse autoriteit en in overeenstemming met de
‘Nederlandse wetgeving en aan dit Hof worden geretourneerd voor gebruik bij -het proces in

deze zaak.

. Alle kosten in verband met de verwerving, productie, authenticatie of retoumering van
dit bewijsmateriaal vallen onder de verantwoordelijkheid van de eiser in deze zaak en deze
kosten worden op verzock terugbetaald aan wettelijke vertegenwoordigers van de eisers.

Indien nodig verleent de ondergetekende rechterlijke autoriteit wederkerige bystand aan de

bevoegde rechterlijke Nederlandse autoriteiten, zoals hierin wordt gevraagd.

 
 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 47 of 48

Zaak 4:21-cv-00859 Decument 9 Ingediend op 01-04-21 bij TXSD Pagina 19 van 76

Zaak 4:21- ov-00859  Document4-6 _Ingediend op 16 -03:21 bij TXSD Pagina 121 van 187

GETUIGE, de ondergetekende Rechter van de Rechtbank voor de United States District Court
van het Zuidelijke District Van Texas, 1 april 2021.

-Rechter van de _ oP
Rechtbank , SN

‘United States’
District Court

‘van het Zuidelijke
District van Texas

+515 Rusk Ave.

‘ Houston, TX 77002

“VSA .

(SEAL OF COURT)

wr

 
 

 

Case 4:21-cv-00859 Document 19 Filed on 07/06/21 in TXSD Page 48 of 48

Zaak 4:21-cv-00859 Document 9 Ingediend op 01-04-21 bij TXSD © Pagina 20 van 76.

_ Zaak 4:21 —cv-00859 Document 4-6 Ingediend op 16 -03-21 bij TXSD Pagina 122 van 187 .

UNITED STATES DISTRICT COURT
VAN HET ZUIDELUKE DISTRICT VAN TEXAS .-
HOUSTON DIVISIE

DISH NETWORK L.L.C., Civiele Zaak nr. 4:21-cv-859

Elser,
VS.

DINESH VIGNESWARAN, hodn ChitramTV

Canada en Chitram.ca en DOES 1-10,

zowel individueel als gezamenlijk hodn ChitramTV alsook
Chitram.tv

Verweerders

BEWIJSSTUK A

 

"Klant": de personen of entiteiten die verantwoordelijk zijn voor het subdomein ns2.thulsi.net

Docu mentaanyrag en
Documenten die voldoende zijn om de volledige naam en contactgegevens (inclusief
telefoonnummer, straatadres en e-mailadres) voor elke klant te identificeren. |
Documenten die voldoende zijn om elk product en elke dienst te identificeren- die u aan elke klant
hebt gelicentieerd, verkocht of verstrekt, inclusief alle IP-adressen die aan elke klant zijn
toegewezen.
Docuniénten die voldoende zijn om het JP-adres te identificeren van elke origin server die aan elke
klant ts verbonden.
Documenten die aan u zyn voorgelegd om Wijzigingen aan te brengen in elk account dat aan elke |
klant is verbonden.

Rekeningafschriften voor elke rekening die aan elke klant is verbonden.

Betalingsgegevens voor elke rekening die aan elke klant is verbonden

Communicatie die u naar elke klant hebt verzonden of van elke klant hebt ontvangen, zoals correspondentie

over het instellen van accounts en support tickets.

se

 

 
